DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Page 7-10, with respect to Rejections - 35 U.S.C. § 103 have been fully considered. With regards to Applicant's amendment for claim 1, 9, and 17, Applicant added new claim language "… to the one or more objects to determine movement of the one or more objects of the object type over multiple time instances …" which when looked at as a whole changes the scope of the claim. Therefore, a new ground of rejection is necessitated by Applicant’s amendment. Examiner notes that the same combination of Ohmura and Anderson is relied on to reject the claims as amended, however different portion of Ohmura and Anderson is relied upon.  For compact prosecution and clarify of record, Examiner will address the Applicant's argument in view of the updated mapping. 
With reference to the image data, the ECU 10 identifies objects (e.g., vehicles; pedestrians; roads; demarcation lines such as a lane separation line, a white line, or a yellow line; traffic lights; traffic-control signs; stop lines; intersections; a vehicle ahead of the vehicle; or obstacles). Ohmura clearly indicate the differentiating between object types. 
	Applicant further argues “Anderson fails to disclose or suggest at least "applying a visual model for the object type," as recited in independent claim 1”, this is unpersuasive because Anderson teaches in Para 44 “The environment model can be based on a priori known information (e.g. from maps) and/or information gathered by real time sensors, such as on-vehicle sensors 104 (e.g. cameras and laser rangefinders, vehicle to vehicle (V2V sensors), and can include information 106 related to the environmental and potential environmental hazards, such as position of road edges, lane boundaries, holes, slopes, static obstacles (e.g. trees, road-side signs), and dynamic obstacles (e.g. other vehicles, pedestrians)”. Anderson clearly indicate applying a visual model for the object type as the environment model indicate different type of object type. Furthermore, Anderson teaches Para. 117 “Sensory information would include data related to nearby vehicles, pedestrians, road edges, and other salient features to assess accident threat”, which indicate distinguishment between the vehicles, pedestrians, road edges, and other salient features as object types. The examples stated in Para. 83 “FIG. 9 a shows a vehicle 902 a that seeks to avoid an obstacle of another vehicle 904 a and a pedestrian 906 a” and “Para. 97 “threat assessment may crowded with pedestrians. Such a flexibility would be based on a situational circumstance or severity” further indicate applying a visual model for the object type and adjusting threat levels due to different type of object type. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US PG Pub 20190220030) in view of Anderson (US PG Pub 20140032017).

In regards to claim 1, Ohmura teaches a method for determining object importance in vehicle control systems (Ohmura: Para 42 “When the nearby-object detection module 10 b detects a nearby object to be avoided within a range at a certain distance from the vehicle, the control module 10 e switches the currently adopted travel route to the second target travel route computed by the second route computation module 10 d”; i.e. a certain distance from the vehicle reads on the object importance), comprising:
obtaining, for a vehicle in operation, an image of a dynamic scene (Ohmura: Para “The nearby-object detection module 10 b recognizes (identifies) nearby objects around the vehicle 
identifying an object type associated with one or more objects in the image (Ohmura: Para 81 “As illustrated in FIG. 6, while the vehicle 1 travels on a road 7, the input processing module 10 a included in the ECU 10 of the vehicle 1 detects an obstacle (the vehicle 3) based on the image data provided by the camera 21. In this process, the type of the obstacle (a vehicle or a pedestrian in this example) is identified”);
determining an assigned importance metric for the object type (Ohmura: Para 77 “the allowable upper limit on the lateral side of the obstacle is given by Vlim=f(X)=k(X−D0)2. Note that k is a gain constant associated with the degree of change in Vlim, with respect to X, and is given in accordance with the types of obstacles. Similarly, D0 is given in accordance with the types of obstacles”; i.e. importance metric maps to safe distance D0);
	adjusting, based [[on applying a visual model for]] the object type (Ohmura: Para 26 “The camera 21 captures images of the view in front of the vehicle 1 and outputs the data on the captured image. With reference to the image data, the ECU 10 identifies objects (e.g., vehicles; pedestrians; roads; demarcation lines such as a lane separation line, a white line, or a yellow line; traffic lights; traffic-control signs; stop lines; intersections; a vehicle ahead of the vehicle; or obstacles)”; Para 77 “the allowable upper limit on the lateral side of the obstacle is given by Vlim=f(X)=k(X−D0)2. Note that k is a gain constant associated with the degree of change in Vlim, with respect to X, and is given in accordance with the types of obstacles. Similarly, D0 is given in accordance with the types of obstacles”) to the one or more objects to determine movement of the one or more objects of the object type over multiple time instances (Ohmura: Para 79 “The the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; Para “The position and the speed of the preceding vehicle 3 in the lane 5 L in which the vehicle 1 travels are continuously computed based on the image data provided by the internal/external cameras 21, the measurement data provided by the millimeter wave radar 22, and the speed of the vehicle 1 measured by the speed sensor 23, and are stored as preceding-vehicle track information”) and based on applying [[a goal model for]] a goal associated with the vehicle (Ohmura: Para 82 “The position of the obstacle includes an x-direction position (the distance in the longitudinal direction) along the traveling direction of the vehicle 1 and a y-direction position (the distance in the lateral direction) along the lateral direction orthogonal to the traveling direction”; Para 78 “The allowable upper limits Vlim, in all of the radial directions including the longitudinal direction of the obstacle may be given in a similar manner. The coefficient k and the safe distance D0 may be given in accordance with the direction from the obstacle”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle), the assigned importance metric to determine an importance metric associated with the one or more objects (Ohmura: Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle while importance metric maps to the safe distance D0); and
controlling the vehicle based at least in part on the importance metric associated with the one or more objects (Ohmura: Para 7 “the control module switches the target travel route to the second target travel route when a nearby object to be avoided is detected within the range at the certain distance from the vehicle. Thus, only when the vehicle needs to avoid the nearby object, the second target travel route is adopted, and accordingly, a driver is less likely to feel discomfort”)
Ohmura does not explicitly teach adjusting, based on applying a visual model for the object type to the one or more objects to determine movement of the one or more objects of the object type over multiple time instances and based on applying a goal model for a goal associated with the vehicle, the assigned importance metric to determine an importance metric associated with the one or more objects.
However, in the same field of endeavor, Anderson teaches adjusting, based on applying a visual model for the object type (Anderson: Fig. 1 element 112; Para 44 “The environment model can be based on a priori known information (e.g. from maps) and/or information gathered by real time sensors, such as on-vehicle sensors 104 (e.g. cameras and laser rangefinders, vehicle to vehicle (V2V sensors), and can include information 106 related to the environmental and potential environmental hazards, such as position of road edges, lane boundaries, holes, slopes, static obstacles (e.g. trees, road-side signs), and dynamic obstacles (e.g. other vehicles, pedestrians)”; i.e. the environment model represent to visual model ) to the one or more objects to determine movement of the one or more objects of the object type over multiple time instances (Anderson: Para 5 “sensing systems such as radar, LIDAR, cameras, inertial measurement units and GPS localization systems are used to detect, classify, and track the position of objects and the drivable road surface in the host vehicle's vicinity as well as measure vehicle states. Once these potential hazards have been identified, localized and their motion has been estimated, a threat metric is used to quantify the threat they pose to the host vehicle, together with the threat of departing the drivable road surface due to loss of vehicle control”; Para 6 “Time-based threat measures project time to collision (TTC) based on current speeds, positions, trajectories, and (in some formulations) other vehicle states. Distance-based metrics are generally calculated using prevailing range and vehicle speeds and require constant velocity/acceleration assumptions and simple hazard geometry. Finally, acceleration-based metrics assess the threat of a given maneuver based on the minimum (and often assumed constant) lateral or longitudinal acceleration that a simple avoidance maneuver would require, given the current position, velocity, and acceleration of both host and hazard”; Para 43 “The system's method for threat assessment and computer-controlled intervention can potentially be modified in real time based on the scenario, environmental conditions, driver preference, or past driver performance.”; Para 97 “if there are many obstacles, or if there are several obstacles, but they are moving along complicated paths, the system may note this and invoke a different level of threat assessment, because of the complexity, or severity of the situation”; i.e. detect, classify, and track the position of objects indicate determine movement of the one or more objects of the object type over multiple time instances as tracking requires location at multiple time instances) and base on applying a goal model for a goal associated with the vehicle(Anderson: Fig. 1 element 114; Para 44 “a model 114 of the device, in this case, a vehicle, and the vehicle's current state, including the position. It generates an optimal vehicle trajectory from the current position through a time horizon. The trajectory is optimal with respect to a pre-defined, configurable set of criteria”; i.e. the model of the device represent goal model), the assigned importance metric to determine an importance metric associated with the one or more objects (Anderson: Fig. 1 element 112, 114, 110, 108;  Para 44 “A model of the device with a model of the environment and the current state of the device and the environment generate a threat assessment metric”; Para 46 “the predicted vehicle trajectory and predicted control inputs are analyzed by a threat assessor 108 to quantify the threat to the vehicle by computing a configurable metric, such as the maximum lateral acceleration, sideslip angle, or roll angle over the trajectory, the minimum proximity to obstacles, or other metrics”; Para 50 “Initially, the host automobile 302 is at location 1. No obstacles are in view, and the optimal predicted trajectory is a straight path. The predicted threat is at a low level, indicated by the vertical line designated 1, near to the left hand side, which represents low threat. As the vehicle 302 advances along the roadway to the location 2, it comes nearer to a truck 304, whose velocity is either zero, or much less than that of the host vehicle 302. The sensors sense the proximity of the obstacle vehicle 304, and generate a threat metric that is larger, as at the vertical line designated 2, near the right hand limit of the threat scale. The optimal predicted trajectory assumes a curved shape, to avoid the obstacle 304”; i.e. the model of the environment (visual model for the object type) and the model of the device (goal model for a goal associated with the vehicle) are used to generate a threat assessment metric (importance metric)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining object importance in vehicle control systems of Ohmura with the feature of adjusting, based on applying a visual model for the object type to the one or more objects to determine movement of the one or more objects of the object type over multiple time instances and based on applying a goal model for a goal associated with the vehicle, the assigned importance metric to determine an importance metric associated with the one or more 

In regards to claim 2, the combination of Ohmura and Anderson teaches the method of claim 1, and Ohmura further teaches further comprising determining the goal associated with the vehicle based at least in part on a route associated with the vehicle (Ohmura: Abstract “a control module configured to control at least one of a traveling speed and vehicle steering so as to prompt the vehicle to travel on the first or second target travel route”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle which encompass vehicle steering).

In regards to claim 3, the combination of Ohmura and Anderson teaches the method of claim 2, and Ohmura further teaches further comprising determining the route associated with the vehicle based at least in part on a starting location and an ending location (Ohmura: Para 30 “The navigation system 25 stores map information and provides the map information to the ECU 10. Based on the map information and the current vehicle position information, the ECU 10 identifies roads, intersections, traffic-control signs, buildings, etc., around the vehicle 1 (in the direction of travel, in particular)”; Para 3 “A travel route is to be specified to avoid a collision of a vehicle with nearby vehicles or obstacles as a matter of course, and is preferably specified to allow a vehicle to reach a destination”; i.e. current vehicle position information indicate the starting location while destination indicate an ending location).

In regards to claim 4, the combination of Ohmura and Anderson teaches the method of claim 2, and Ohmura further teaches wherein determining the importance metric associated with the one or more objects is based at least in part on whether the one or more objects are within a threshold distance of a travel path defined by the route associated with the vehicle (Ohmura: Para 82 “The input processing module 10 a computes the position of the obstacle (the vehicle 3) with respect to the vehicle 1, the relative speed, and the absolute speed based on the measurement data provided by the millimeter wave radar 22 and the vehicle speed data provided by the speed sensor 23. The position of the obstacle includes an x-direction position (the distance in the longitudinal direction) along the traveling direction of the vehicle 1 and a y-direction position (the distance in the lateral direction) along the lateral direction orthogonal to the traveling direction.”; Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the threshold distance of a travel path map to the distance from the travel direction while the importance metric map to safe distance D0).

In regards to claim 5, the combination of Ohmura and Anderson teaches the method of claim 1, and Ohmura further teaches wherein identifying the object type is based at least in part on extracting visual features of the one or more objects, and comparing the visual features to a dataset of identified objects (Ohmura: Para 26 “The camera 21 captures images of the view in front of the vehicle 1 and outputs the data on the captured image. With reference to the image data, the ECU 10 identifies objects (e.g., vehicles; pedestrians; roads; demarcation lines such as a lane separation line, a white line, or a yellow line; traffic lights; traffic-control signs; stop lines; intersections; a vehicle ahead of the vehicle; or obstacles)”; i.e. dataset of identified objects .

In regards to claim 6, the combination of Ohmura and Anderson teaches the method of claim 1, and Ohmura further teaches further comprising determining an assigned importance for the object type, wherein determining the importance metric is based at least in part on adjusting the assigned importance for the object type based on the goal associated with the vehicle(Ohmura: Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance maps to the safe distance D0; Para 77 “D0 is given in accordance with the types of obstacles”; i.e. the type of obstacle (object type) and the traveling direction of the vehicle (the goal associated with the vehicle) is used to adjust the safe distance (importance)).

In regards to claim 7, the combination of Ohmura and Anderson teaches the method of claim 1, and Ohmura further teaches wherein determining the importance metric is further based at least in part on one or more of a location, an acceleration, or a trajectory of the one or more objects, as compared to the goal associated with the vehicle at one or more given time instances(Ohmura: Para 27 “The millimeter wave radar 22 determines the position and the speed of the object (particularly, a vehicle ahead of the vehicle 1 (i.e., preceding vehicle), a parked the distance between the vehicle 1 and the object”; Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance maps to the safe distance D0 while a trajectory of the one or more objects maps to the speed and direction of movement of the obstacle).

As per claim 9, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ohmura further teaches a computing device for determining object importance in vehicle control systems (Ohmura: Para 42 “When the nearby-object detection module 10 b detects a nearby object to be avoided within a range at a certain distance from the vehicle, the control module 10 e switches the currently adopted travel route to the second target travel route computed by the second route computation module 10 d”; i.e. a certain distance from the vehicle reads on the object importance) comprising: 
a memory; 
and at least one processor coupled to the memory, wherein the at least one processor is configured to perform the claimed function (Ohmura: Para 25 “The ECU 10 illustrated in FIG. .

As per claim 10, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 11, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 12, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 13, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 14, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

claim 15, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 17, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ohmura further teaches a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems (Ohmura: Para 36 “As illustrated in FIGS. 1 and 2, the ECU 10 includes the processor 10 f configured to execute an input processing module 10 a, a nearby-object detection module 10 b, a first-target-travel-route computation module (first route computation module) 10 c, a second-target-travel-route computation module (second route computation module) 10 d, and a control module 10 e to perform their respective functions. These modules are stored in the memory 10 g as software”).

As per claim 18, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 19, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 3 and therefore is rejected on the same basis.

claim 20, it recites a non-transitory computer-readable medium storing computer executable code for determining object importance in vehicle control systems having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura (US PG Pub 20190220030) in view of Anderson (US PG Pub 20140032017), further in view of Wray (PG Pub 20190329771)

In regards to claim 8, the combination of Ohmura and Anderson teaches the method of claim 1, …determining the importance metric is based at least in part on determining a current or predicted location of the one or more objects (Ohmura: Para 79 “The parameters to be taken into account include the relative speed of the vehicle 1 with respect to the obstacle, the type of the obstacle, the traveling direction of the vehicle 1, the speed and direction of movement of the obstacle, the length of the obstacle, and the absolute speed of the vehicle 1. Thus, the coefficient k and the safe distance D0 may be selected based on these parameters”; i.e. the importance metric maps to the safe distance D0; Para 105 “the nearby-object detection module 10 b of the ECU 10 also detects information on nearby objects (e.g., presence of obstacles on travel routes, the type, size, and position of each obstacle (if any))”; i.e. the speed and direction of movement of the obstacle indicate that the current location of the object is known)…
Yet the combination of Ohmura and Anderson do not teach the goal associated with the vehicle corresponds to turning the vehicle at an intersection … determining the importance metric… with respect to turning the vehicle at the intersection.
the goal (Wray: Fig 6, 7, and 8; Para 35 “The steering unit 1230 may be controlled by the controller 1300 the actuator 1240 or both and may control the wheels 1400 to steer the vehicle”; i.e. a goal associated with the vehicle map to the traveling direction of the vehicle which encompass vehicle steering) associated with the vehicle corresponds to turning the vehicle at an intersection (Wray: Para 225 “An expected path 6110 for the autonomous vehicle 6100 indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning right from the first road 6200 to the second road 6220”) … determining the importance metric(Wray: Para 190 “ For example, the sensor may detect an external object, such as a pedestrian, a vehicle, or any other object, external to the autonomous vehicle, within a defined distance, such as 300 meters, of the autonomous vehicle, and the sensor may send sensor information indicating or representing the external object to the executor”; i.e. the importance metric maps to a defined distance)… with respect to turning the vehicle at the intersection (Wray: Para 225 “An expected path 6110 for the autonomous vehicle 6100 indicates that the autonomous vehicle 6100 may traverse the intersection 6210 by turning right from the first road 6200 to the second road 6220”; Para 230 “The blocking monitor may identify a probability of availability for the portion or area of the second road 6220 proximate to, such as within a few, such as three, feet, of the expected path 6410 of the pedestrian”; i.e. the distance (importance metric) is defined with respect to turning the vehicle at the intersection to avoid collision with pedestrian).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining object importance in vehicle control systems disclosed by Ohmura with the feature of the goal associated with the vehicle corresponds to turning the vehicle at an intersection disclosed by Wray. One would be motivated to do so for the benefit 

As per claim 16, it recites a computing device for determining object importance in vehicle control systems having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668